Citation Nr: 1643873	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for an additional left eye disability as the result of VA cataract surgery performed on October 07, 2011 at the West Haven VAMC.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his daughter


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for further development in December 2015.  The case has since been returned to the Board for appellate review.  

In August 2016 and September 2016, the Veteran's son submitted a written statement and private treatment records to the Agency of Original Jurisdiction (AOJ).  That evidence was not previously considered by the RO; and the Veteran did not submit a waiver of the AOJ's initial consideration of the evidence.  However, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.) 

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand, the Board directed the AOJ to obtain outstanding private medical records.  On remand, the AOJ contacted the Veteran in April 2016 for his authorization to release any records for private treatment, including surgery, since the October 2011 cataract surgery.  The Veteran's son responded in May 2016, but the private medical records retrieval center rejected this VA Form 21-4142 because the Veteran's son had signed the form rather than the Veteran himself.  The AOJ subsequently contacted the Veteran again in June 2016 seeking documents related to his durable power of attorney in favor of his son.  The Veteran's son responded later that month.  However, it does not appear that the AOJ has ever used the May 2016 VA Form 21-4142 or the documents related to the durable power of attorney to request the private treatment records.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, an additional remand is required to request the private medical records and to ensure compliance with the December 2015 remand directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left eye.  A specific request should be made for records from Dr. A.P. at Retina Consultants and Dr M.R. at the Ratchford Eye Center.  The requests made to the private treatment facilities may require the submission of the documents related to the durable power of attorney held by Veteran's son.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records for treatment, to include any records dated since April 2016. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination in connection with his claim for compensation under the provisions38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's relevant post-service medical records and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

(a) Does the Veteran have any additional left eye disability following his VA surgery performed on October 7, 2011?  

To determine whether the Veteran has additional left eye disability, the examiner should compare the Veteran's ophthalmological condition before the VA surgery on October 7, 2011, to the Veteran's ophthalmological condition after the VA surgery.  Specifically, the examiner should review the October 7, 2011, West Haven VAMC ophthalmology progress note showing a ruptured globe as a complication arising during the cataract surgery, the November 3, 2011, West Haven VAMC ophthalmology procedure note showing vitreous hemorrhage and a subluxed intraocular lens, and the July 2014 private treatment records from Retina Consultants referring to a prior scleral buckle to repair a horseshoe tear and retinal detachment.  

(b) If the Veteran has an additional left eye disability, was the additional disability caused by or made worse from the VA surgery performed on October 7, 2011?

(c) If the Veteran has additional left eye disability caused or made worse by VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

In this regard, the examiner should consider the Veteran's contention that VA medical personnel were negligent in putting too much fluid in his left eye during the surgery and affixing his lens to the eye.  The Veteran has asserted that he now has increased pressure in the left eye with only light perception remaining in terms of his vision.  

(d) If the Veteran has additional left eye disability caused or made worse by VA surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional left eye disability a reasonably foreseeable outcome of the surgery performed on October 7, 2011?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional left eye disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  

In answering the above questions, the examiner should consider the VA pre-operative, operative, and post-operative treatment notes dated from September 2011 to the present, as well as the private treatment records.  A VA informed consent form dated in September 27, 2011, is also of record.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

